Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 52-71 are currently pending in this application.

Response to Amendments
The applicant amended independent claims 52 and 62 with features similar to “determining a supplemental three-dimensional (3D) AR figure related to a content item, wherein the supplemental 3D AR figures comprises a representation of an actor's body” and “determining a placement position within the viewing area for the supplemental 3D AR figure over the furniture, such that the representation of the actor's body of the supplemental 3D AR figure occupies the furniture, based on shape and position of the furniture within the viewing area, a body position of the representation of the actor's body of the supplemental 3D AR figure, and a position of the device within the viewing area”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52-54, 57, 62-64 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over PlaySide (YouTube video on AR Dragon: New Augmented Reality Pet Simulator, 9/20/2017. https://www.youtube.com/watch?v=6xk1d63uQgU).

Regarding claim 52, PlaySide teaches a method for providing supplemental Augmented Reality (AR) content (e.g., The ARDragon; PlaySide: 0:05/0:47 sec; reproduced below for reference

    PNG
    media_image1.png
    458
    817
    media_image1.png
    Greyscale

), the method comprising: 
determining a supplemental three-dimensional (3D) AR figure related to a content item, wherein the supplemental 3D AR figures comprises a representation of an actor’s body (e.g., the green ARDragon, PlaySide: 0:10/0:47 sec; the purple ARDragon; PlaySide: 0:14/0:47 sec; the black ARDragon; PlaySide: 0:23/0:47 sec; the pale green ARDragon; PlaySide: 0:25/0:47 sec; ARDragon with eyeglasses; PlaySide: 0:30/0:47 sec and the pink ARDragon; PlaySide: 0:37/0:47 sec.  The dragon is taken as an actor and the ARDragon is taken as a representation of the actor’s body);  
identifying furniture within a viewing area, wherein the furniture is not a display screen of a device (e.g., The ARDragon video at 0:14-0:18/0:47 sec shows the ARDragon sitting on a closest round table (note that a person is passing behind the table); PlaySide: 0:18/0:47 sec; reproduced below for reference

    PNG
    media_image2.png
    454
    817
    media_image2.png
    Greyscale

);  
determining a placement position within the viewing area for the supplemental 3D AR figure over the furniture, such that the representation of the actor’s body of the supplemental 3D AR figure occupies the furniture, based on shape and position of the furniture within the viewing area, a body position of the representation of the actor’s body of the supplemental 3D AR figure and a position of the device within the viewing area (It can be seen from the video at 0:18/0:47 sec. that the ARDragon sits in the center of the round table. The ARDragon occupies the surface of the round table so that the dragon can comfortably sit on the table closest to the viewer);  and 
providing for display the supplemental 3D AR figure in the placement position (e.g., the video shows the ARDragon under different scenes are recorded in the video). 

Regarding claim 53, PlaySide teaches the method of claim 52, wherein providing for display the supplemental 3D AR figure in the placement position comprises providing for simultaneous display a current scene of the content item and the supplemental 3D AR figure (As shown in video at 0:18/0:47 sec, the ARDragon is on a round table in a canteen/cafeteria). 

Regarding claim 54, PlaySide teaches the method of claim 52, wherein determining the supplemental 3D AR figure related to the content item comprises determining that a current scene of the content item is related to the supplemental 3D AR figure (As shown in the video between 0:14/0:47 sec to 0:18/0:47 sec, the ARDragon looks hungry and sits on a round table in a canteen/cafeteria). 

Regarding claim 57, PlaySide teaches the method of claim 52, wherein identifying furniture within the viewing area comprises determining the shape and position of the furniture (As shown in the video between 0:14/0:47 sec to 0:18/0:47 sec, the table in a canteen/cafeteria that the ARDragon occupies is round so that it accommodates flexible number of people). 

Regarding claims 62-64 and 67, the claims are system claims of method claims 52-54 and 57 respectively.  The claims are similar in scope to claims 52-54 and 57 respectively and they are rejected under similar rationale as claims 52-54 and 57 respectively.
PlaySide shows that the ARDragon is an iPhone application (PlaySide: 0:45/0:47 sec.; reproduced below for reference.

    PNG
    media_image3.png
    460
    816
    media_image3.png
    Greyscale

).  It is obvious that the system is a mobile device.

Claim(s) 55 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over PlaySide as applied to claim 54 (64) and further in view of Davis et al. (2011/0214044).

Regarding claim 55, PlaySide teaches the method of claim 54, wherein determining that the current scene is related to the supplemental 3D AR figure (As shown in the video between 0:14/0:47 sec to 0:18/0:47 sec, the ARDragon looks hungry and sits on a round table in a canteen/cafeteria) comprises comparing metadata of the current scene to metadata of the supplemental 3D AR figure (see 55_1 below). 
While PlaySide does not explicitly teach, Davis teaches:
(55_1). determining that the current scene is related to the supplemental 3D AR figure comprises comparing metadata of the current scene to metadata of the supplemental 3D AR figure (e.g., imaged objects and scenes can be recognized using fingerprint, SIFT, and/or other visual recognition techniques--allowing metadata identifying such surroundings to be identified and stored in association with the artwork. Again, a viewer device can extract signals from the art, allowing retrieval of information about the artist's visual environment.  Again, renderings of such environmental features can be based on data obtained from the web, or otherwise, and provided to the viewer while experiencing the art.  Davis: [0070] L.10-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Davis into the teaching of PlaySide so that AR Dragon (imaged object) and the scene (canteen/cafeteria) can be identified with metadata associated with the files.

Regarding claim 65, the claim is a system claim of method claim 55.  The claim is similar in scope to claim 55 and it is rejected under similar rationale as claim 55.

Claim(s) 56, 60-61, 66 and 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over PlaySide as applied to claims 52 and 54 (62 and 64) and further in view of Wigdor et al. (2012/0264510).

Regarding claim 56, PlaySide teaches the method of claim 54, wherein determining that the current scene is related to the supplemental 3D AR figure (As shown in the video between 0:14/0:47 sec to 0:18/0:47 sec, the ARDragon looks hungry and sits on a round table in a canteen/cafeteria) comprises determining, based on a timestamp identifying the current scene, that the supplemental 3D AR figure is available at the timestamp (see 56_1 below).
While PlaySide does not explicitly teach, Wigdor teaches: 
(56_1). determining, based on a timestamp identifying the current scene, that the supplemental 3D AR figure is available at the timestamp (e.g., For a first example, FIG. 6 schematically shows a game player 10 in a physical environment 600 at different moments in time (e.g., time t0, and time t1) that corresponds to FIG. 7, which schematically shows a game play sequence that may be derived from detecting the user moving within the physical environment of FIG. 6.  At time t0, game player 10 wearing display device 14 observes physical environment 600, which may include one or more physical objects incorporated into integrated virtual environment 700.  As described above, display device 14 may display integrated virtual environment 700 to game player 10.  Wigdor: [0043]. At time t1, game player 10 moves within physical environment 600 such that game player 10 is closer to physical object 106.  Such a movement may change integrated virtual environment 700 by changing the perspective view and/or scale of virtualized representation 206 of the physical object.  In this way, a game player moving relative to the physical object may modify a gameplay sequence of a video game.  For example, as shown, the game player may use physical object 106 (and thus virtualized representation 206) as a protective barrier from virtual enemies.  In other words, the computing system translates the position of the game player relative to the physical object and translates this position to the integrated virtual environment to maintain a spatial relationship between the user and the physical object.  In this way, the gameplay sequence is modified in response to the user moving relative to a physical object.  Thus, in the example provided, the combat gameplay sequence may be modified to include the avatar being protected from enemy fire as a result of the game player moving to hide behind the couch.  Wigdor: [0044]. It can be seen that timestamps are provided to keep track of an event such as lunch for the ARDragon). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wigdor into the teaching of PlaySide so that ARDragon simulation sequence can be derived from detecting the dragon moving within the physical environment.

Regarding claim 60, PlaySide teaches the method of claim 52, further comprising: 
determining there is no good placement position for the supplemental 3D AR content within the viewing area (see 60_1 below);  and 
in response to determining there is no good placement position, prompting the user to adjust the position of the furniture within the viewing area (see 60_2 below).
While PlaySide does not explicitly teach, Wigdor teaches:
(60_1). determining there is no good placement position for the supplemental 3D AR content within the viewing area (e.g., Integrated virtual environment 200 may include one or more virtualized representations of physical objects.  For example, virtualized representation 202 is a virtual object that may correspond to physical object 102 of FIG. 1.  As such, virtualized representation 202 may closely resemble some characteristics of physical object 102.  Wigdor: [0023] L.6-12.  It is obvious that for physical object 102, the virtualized representations in Fig. 3 are compared in size and shape to closely resemble some characteristics of the physical object 102.  Thus, virtualized representation 304, 306, 308, 310, 310 do not resemble physical object 102);
(60_2). in response to determining there is no good placement position, prompting the user to adjust the position of the furniture within the viewing area (e.g., For virtualized representations 306, physical objects 102, 104 are compared in size and shape for close resemblance until physical object 106). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to combine the teaching of Wigdor into the teaching of PlaySide so that the user can interact with the physical environment and incorporate real-world elements from the physical environment into the virtual environment. (Wigdor: [0019] L.6-8).

Regarding claim 61, the combined teaching of PlaySide and Wigdor teaches the method of claim 60, further comprising: 
providing for display an AR phantom outline of the furniture in a preferred position within the viewing area (e.g., a gaming system may consider one or more characteristics of a physical object such as geometric shape, geometric size, weight and/or textile feel.  One or more said characteristics may be used to match a physical object to a virtualized representation. Wigdor: [0026] L.1-5);  and 
prompting the user to align the furniture within the viewing area to the AR phantom outline in the preferred position (e.g., For example, the system may recognize that physical objects 102 and 104 have a geometric shape similar to candidates 302 and 304 respectively and select candidates 302 and 304 as virtualized representations of their respective physical objects.  The system may modify the appearance, such as the size and/or the perspective view of candidates 302 and 304, to more closely match the dimensions of physical objects 102 and 104.  For example, as shown in FIG. 1, physical object 102 is displayed as a coat rack.  The gaming system may recognize candidate 302 as a good match for physical object 102 because candidate 302 is a palm tree, and the shape of the trunk and branches of the palm tree closely resemble the shape of the coat rack. Wigdor: [0026] L.5-19. It would have been obvious to combine the teaching of Wigdor into the teaching of PlaySide so that the user can interact with the physical environment and incorporate real-world elements from the physical environment into the virtual environment.  Wigdor: [0019] L.6-8). 

Regarding claims 66 and 70-71, the claim is a system claim of method claim 56 and 60-61 respectively.  The claims are similar in scope to claims 56 and 60-61 respectively and they are rejected under similar rationale as claims 56 and 60-61 respectively.

Allowable Subject Matter
Claim(s) 58-59 and 68-69 is/are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 58:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the placement position is a first placement position, the position of the device within the viewing area is a first position of the device within the viewing area, and wherein determining the first placement position within the viewing area for the supplemental 3D AR figure over the furniture based on the shape and position of the furniture within the viewing area and the position of the device within the viewing area comprises:  
determining, based on a first angle of the first position of the device within the viewing area, the first placement position; and  
determining, based on a second angle of a second position of the device within the viewing area, a second placement position. 
as recited in claim 58.

Regarding claim 59, the claim is dependent from claim 58 and it is objected under similar rationale as claim 58.

Regarding claims 68-69, the claims are system claims of method claims 58-59 respectively.  They are similar in scope to claims 58-59 respectively and they are objected under similar rationale as claims 58-59 respectively.

Response to Arguments
Applicant’s arguments filed on December 1, 2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a reference of PlaySide (AR Dragon: New Augmented Reality Pet Simulator, YouTube video, published on 9/20/2017).
R1.	The applicant amended independent claims 52 and 62 with features similar to “determining a supplemental three-dimensional (3D) AR figure related to a content item, wherein the supplemental 3D AR figures comprises a representation of an actor's body” and “determining a placement position within the viewing area for the supplemental 3D AR figure over the furniture, such that the representation of the actor's body of the supplemental 3D AR figure occupies the furniture, based on shape and position of the furniture within the viewing area, a body position of the representation of the actor's body of the supplemental 3D AR figure, and a position of the device within the viewing area”.
The examiner applied a YouTube video reference: AR Dragon: New Augmented Reality Pet Simulator to teach the amended features of the claims with the ARDragon which is an AR figure representing the body of the dragon actor.  The video includes several furniture on which the ARDragon sits and at 0:14 to 0:18 seconds of the video, the ARDragon sits on a round table in a canteen/cafeteria.  The round table closest to the viewer is chosen on which the ARDragon sits so that the viewer can see clearly the ARDragon.
For details, please see the rejection to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611